In a proceeding to invalidate a petition designating Lila Gold as a candidate in a primary election to be held on September 14, 1993, for the nomination of the Democratic Party as its candidate for the public office of Judge of the Civil Court of the City of New York for Kings County, the appeal is from a judgment of the Supreme Court, Kings County (Garry, J.), dated August 16, 1993, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
Contrary to the petitioners’ assertions on appeal, the Supreme Court correctly held that the information concerning the subscribing witnesses on the challenged pages of the respondents’ designating petitions substantially complied with the requirements of the Election Law (see, Election Law §§ 6-130, 6-132; see, Matter of Regan v Starkweather, 186 AD2d 980; Matter of Wilson v McClean, 175 AD2d 935, lv denied 78 NY2d 857). Bracken, J. P., Rosenblatt, Miller, Ritter and Copertino, JJ., concur.